              Case 3:20-cv-03426-JD Document 96-1 Filed 12/28/20 Page 1 of 15




 1   Aaron Greenspan (Pro Se)
     956 Carolina Street
 2   San Francisco, CA 94107-3337
 3   Phone: +1 415 670 9350
     Fax: +1 415 373 3959
 4   E-Mail: aaron.greenspan@plainsite.org
 5
 6                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 7                                 SAN FRANCISCO DIVISION

 8
                                                                  Case No. 3:20-cv-03426-JD
 9
        AARON GREENSPAN,
10                                                                DECLARATION OF AARON
            Plaintiff,                                            GREENSPAN IN SUPPORT OF
11                                                                PLAINTIFF’S ADMINISTRATIVE
                    v.                                            MOTION FOR LEAVE TO FILE
12                                                                APPLICATION FOR DEFAULT
13      OMAR QAZI, SMICK ENTERPRISES, INC.,                       AND/OR MOTION FOR
        ELON MUSK, and TESLA, INC.,                               DEFAULT JUDGMENT ON
14                                                                SMICK ENTERPRISES, INC.
            Defendants.
15
16
17   I, Aaron Greenspan, declare as follows:

18          1.      I have consulted the California Secretary of State’s Business Search database at

19   https://businesssearch.sos.ca.gov on a number of occasions, most recently today, to check for the

20   status of Smick Enterprises, Inc.

21          2.      At no point has Smick Enterprises, Inc. ever been registered with or filed a

22   Statement of Information with the California Secretary of State, or by extension, a tax return or

23   payment with the California Franchise Tax Board.

24          3.      At no point have Smick Enterprises, Inc. or its principal Omar Qazi ever argued

25   that Smick Enterprises, Inc. was, in fact, registered to do business or paying taxes in California.

26          4.      The closest matching company, Smick, Inc., was dissolved in 2006.

27          5.      As Exhibit A, I have attached a true and correct copy of the California Secretary

28   of State’s Business Search results page at

     DECLARATION OF AARON GREENSPAN                   1                                  3:20-cv-03426-JD
              Case 3:20-cv-03426-JD Document 96-1 Filed 12/28/20 Page 2 of 15




 1   https://businesssearch.sos.ca.gov/CBS/SearchResults?filing=&SearchType=CORP&SearchCriter
 2   ia=smick&SearchSubType=Keyword accessed today, reflecting no company named Smick
 3   Enterprises, Inc. as of December 28, 2020.
 4          6.      As Exhibit B, I have attached a true and correct copy of my correspondence with
 5   opposing counsel regarding this motion. Although it is my understanding Smick Enterprises,
 6   Inc. cannot defend itself in this lawsuit in any way, pursuant to Civil Local Rule 7-11(a), I
 7   requested that Defendants Smick Enterprises, Inc. and Omar Qazi stipulate to this filing.
 8   Counsel responded by asking for citations to legal precedent, but did not definitively respond to
 9   my question regarding stipulation. Even if counsel had responded in a clear manner, it is not
10   clear to me that his response would have any legal effect under Palm Valley Homeowners Assn.,
11   Inc. v. Design MTC, 85 Cal.App.4th 553, 556, 560 (2000).
12          7.      As Exhibit C, I have attached a true and correct copy of an image posted by
13   Defendant Omar Qazi on his personal website on December 25, 2020, depicting a payment
14   request from Kronenberger Rosenfeld LLP to Smick Enterprises, Inc. for several legal bills in
15   connection with this litigation, at https://i0.wp.com/wholemars.net/wp-
16   content/uploads/2020/12/Screen-Shot-2020-12-25-at-7.14.27-
17   AM.png?resize=768%2C740&ssl=1.
18          I declare under penalty of perjury under the laws of the United States that the above
19   statements are true and correct and that this declaration was executed on December 28, 2020 in
20   San Francisco, California.
21
22   Dated: December 28, 2020
23
24
                                           Aaron Greenspan
25
26
27
28

     DECLARATION OF AARON GREENSPAN                   2                                 3:20-cv-03426-JD
  Case 3:20-cv-03426-JD Document 96-1 Filed 12/28/20 Page 3 of 15




                                    EXHIBIT A
California Secretary of State Business Search Results Page as of December 28, 2020
12/28/2020             Case 3:20-cv-03426-JD
                                      Business SearchDocument          96-1
                                                     - Business Entities         Filed
                                                                         - Business       12/28/20
                                                                                    Programs                Pageof4State
                                                                                             | California Secretary  of 15

Alex Padilla
California Secretary of State




              Business Search - Results


     The California Business Search is updated daily and reﬂects work processed through Sunday, December 27, 2020. Please refer
     to document Processing Times for the received dates of ﬁlings currently being processed. The data provided is not a complete
     or certiﬁed record of an entity.

             Select an entity name below to view additional information. Results are listed alphabetically in ascending order by entity
             name, or you can select a column title to change the sort order.
             To reﬁne the search results, enter a word or a string of words in the "Narrow search results" box. The "Narrow search
             results" will search on all ﬁelds of the initial search results.
             For information on checking or reserving a name, refer to Name Availability.
             For information on requesting a more extensive search, refer to Information Requests.
             For help with searching an entity name, refer to Search Tips.
             For descriptions of the various ﬁelds and status types, refer to Frequently Asked Questions.

     Results of search for Corporation Name keyword "smick" returned 4 entity records (out of 4 records found).

     Show      10           entities per page

                                                                                    Narrow search results:


       Entity         Registration                                                                             Agent for Service    
       Number          Date                 Status            Entity Name                       Jurisdiction        of Process

       C0996272        08/27/1980           FTB               LARRY B. SMICK, D. O.             CALIFORNIA          WILLIAM MORTLAND
                                            SUSPENDED         INC.

       C1094638        10/30/1981           FTB               LORRELL D. SMICK,                 CALIFORNIA          LOREELL D SMICK
                                            SUSPENDED         D.D.S., INC.

       C0789728        12/23/1976           DISSOLVED         SMICK, INC.                       CALIFORNIA          NAOMI CHERI SMITH

       C3530590        12/18/2012           FTB               THE ALEXANDER                     CALIFORNIA          LEGALZOOM.COM,
                                            SUSPENDED         SMICK MEMORIAL                                        INC. (C2967349)
                                                              FOUNDATION


     Showing 1 to 4 of 4 entities

                                                                                                                   Previous     1       Next




        Modify Search               New Search




https://businesssearch.sos.ca.gov/CBS/SearchResults?ﬁling=&SearchType=CORP&SearchCriteria=smick&SearchSubType=Keyword                          1/1
  Case 3:20-cv-03426-JD Document 96-1 Filed 12/28/20 Page 5 of 15




                                 EXHIBIT B
E-Mail Correspondence with Karl Kronenberger Regarding Motion for Leave To File
                 Case 3:20-cv-03426-JD Document 96-1 Filed 12/28/20 Page 6 of 15


  From:    Aaron Greenspan aaron.greenspan@PLAINSITE.ORG
Subject:   Civil Local Rule 7-11 Stipulation Request
   Date:   December 25, 2020 at 4:05 PM
     To:   Karl Kronenberger karl@krinternetlaw.com
    Cc:    Jeff Rosenfeld jeff@krinternetlaw.com, Liana Chen liana@krinternetlaw.com, Kate Hollist kate@krinternetlaw.com


       Karl,

       I plan to file an administrative motion for leave to file an application for default and/or motion for default judgment on Smick
       Enterprises, Inc., which is not registered to do business in California and has not paid taxes in California and is therefore unable to
       defend against a lawsuit.

       Pursuant to Civil Local Rule 7-11(a), please let me know if you stipulate to this filing.

       Aaron

       PlainSite | https://www.plainsite.org
                   Case 3:20-cv-03426-JD Document 96-1 Filed 12/28/20 Page 7 of 15


  From:    Aaron Greenspan aaron.greenspan@plainsite.org
Subject:   Fwd: Civil Local Rule 7-11 Stipulation Request
   Date:   December 28, 2020 at 3:03 PM
     To:   Karl Kronenberger karl@krinternetlaw.com
    Cc:    Jeff Rosenfeld jeff@krinternetlaw.com, Liana Chen liana@krinternetlaw.com, Kate Hollist kate@krinternetlaw.com


       Karl,

       I will be filing this today. Please advise.

       Aaron

       PlainSite | https://www.plainsite.org

           Begin forwarded message:

           From: Aaron Greenspan <aaron.greenspan@plainsite.org>
           Subject: Civil Local Rule 7-11 Stipulation Request
           Date: December 25, 2020 at 4<05<41 PM PST
           To: Karl Kronenberger <karl@krinternetlaw.com>
           Cc: Jeff Rosenfeld <jeff@krinternetlaw.com>, Liana Chen <liana@krinternetlaw.com>, Kate Hollist <kate@krinternetlaw.com>

           Karl,

           I plan to file an administrative motion for leave to file an application for default and/or motion for default judgment on Smick
           Enterprises, Inc., which is not registered to do business in California and has not paid taxes in California and is therefore unable to
           defend against a lawsuit.

           Pursuant to Civil Local Rule 7-11(a), please let me know if you stipulate to this filing.

           Aaron

           PlainSite | https://www.plainsite.org
                 Case 3:20-cv-03426-JD Document 96-1 Filed 12/28/20 Page 8 of 15


  From:    Karl Kronenberger karl@krinternetlaw.com
Subject:   RE: Civil Local Rule 7-11 Stipulation Request
   Date:   December 28, 2020 at 3:06 PM
     To:   Aaron Greenspan aaron.greenspan@plainsite.org
    Cc:    Jeff Rosenfeld jeff@krinternetlaw.com, Liana Chen liana@krinternetlaw.com, Kate Hollist kate@krinternetlaw.com


       Hello,

       Will you explain what your legal argument is for this mo7on?

       Sincerely,

       Karl

       From: Aaron Greenspan <aaron.greenspan@plainsite.org>
       Sent: Monday, December 28, 2020 3:03 PM
       To: Karl Kronenberger <karl@krinternetlaw.com>
       Cc: Jeﬀ Rosenfeld <jeﬀ@krinternetlaw.com>; Liana Chen <liana@krinternetlaw.com>; Kate Hollist
       <kate@krinternetlaw.com>
       Subject: Fwd: Civil Local Rule 7-11 S7pula7on Request

       Karl,

       I will be ﬁling this today. Please advise.

       Aaron

       PlainSite | https://www.plainsite.org



                 Begin forwarded message:

                 From: Aaron Greenspan <aaron.greenspan@plainsite.org>
                 Subject: Civil Local Rule 7-11 Stipulation Request
                 Date: December 25, 2020 at 4:05:41 PM PST
                 To: Karl Kronenberger <karl@krinternetlaw.com>
                 Cc: Jeﬀ Rosenfeld <jeﬀ@krinternetlaw.com>, Liana Chen
                 <liana@krinternetlaw.com>, Kate Hollist <kate@krinternetlaw.com>

                 Karl,

                 I plan to ﬁle an administra7ve mo7on for leave to ﬁle an applica7on for default
                 and/or mo7on for default judgment on Smick Enterprises, Inc., which is not
                 registered to do business in California and has not paid taxes in California and is
                 therefore unable to defend against a lawsuit.

                 Pursuant to Civil Local Rule 7-11(a), please let me know if you s7pulate to this ﬁling.

                 Aaron
Case 3:20-cv-03426-JD Document 96-1 Filed 12/28/20 Page 9 of 15

Aaron

PlainSite | hbps://www.plainsite.org
                Case 3:20-cv-03426-JD Document 96-1 Filed 12/28/20 Page 10 of 15


  From:    Aaron Greenspan aaron.greenspan@PLAINSITE.ORG
Subject:   Re: Civil Local Rule 7-11 Stipulation Request
   Date:   December 28, 2020 at 3:13 PM
     To:   Karl Kronenberger karl@krinternetlaw.com
    Cc:    Jeff Rosenfeld jeff@krinternetlaw.com, Liana Chen liana@krinternetlaw.com, Kate Hollist kate@krinternetlaw.com


       Karl,

       Pursuant to Palm Valley Homeowners Assn., Inc. v. Design MTC (2000), “[A] corporation suspended under the Corporations Code,
       like a corporation suspended under the Revenue and Taxation Code, is also disabled from participating in litigation activities.” 85
       Cal.App.4th 553, 556, 560. Smick Enterprises, Inc. ("Smick") has never even made an attempt to comply with the California
       Corporations Code; it therefore is also disabled from participating in litigation activities in California and cannot defend itself in this
       lawsuit. See also Nickerman v. Remco Hydraulics, Inc., Case No. 3:06-cv-02555-SI at footnote 3 (N.D. Cal. August 8, 2006)
       (corporations that fail to pay taxes “may not prosecute or defend an action”).

       To the extent there may be cases where unregistered, as opposed to suspended, foreign corporations in California have alleged that
       they do have the right to defend themselves in court, those cases have not involved allegations that the corporation was delinquent
       insofar as taxes are concerned. Here, the allegations that Smick has not paid its taxes are explicit. And in fact, Smick has not paid its
       taxes.

       Aaron

       PlainSite | https://www.plainsite.org
                Case 3:20-cv-03426-JD Document 96-1 Filed 12/28/20 Page 11 of 15


  From:    Karl Kronenberger karl@krinternetlaw.com
Subject:   RE: Civil Local Rule 7-11 Stipulation Request
   Date:   December 28, 2020 at 3:42 PM
     To:   Aaron Greenspan aaron.greenspan@plainsite.org
    Cc:    Jeff Rosenfeld jeff@krinternetlaw.com, Liana Chen liana@krinternetlaw.com, Kate Hollist kate@krinternetlaw.com


       Aaron,

       What is the docket number of the document to which you are referring in the Nickerman case
       below? There are 220 entries.

       Sincerely,

       Karl

       From: Aaron Greenspan <aaron.greenspan@plainsite.org>
       Sent: Monday, December 28, 2020 3:13 PM
       To: Karl Kronenberger <karl@krinternetlaw.com>
       Cc: Jeﬀ Rosenfeld <jeﬀ@krinternetlaw.com>; Liana Chen <liana@krinternetlaw.com>; Kate Hollist
       <kate@krinternetlaw.com>
       Subject: Re: Civil Local Rule 7-11 SWpulaWon Request

       Karl,

       Pursuant to Palm Valley Homeowners Assn., Inc. v. Design MTC (2000), “[A] corporaWon
       suspended under the CorporaWons Code, like a corporaWon suspended under the Revenue
       and TaxaWon Code, is also disabled from parWcipaWng in liWgaWon acWviWes.” 85 Cal.App.4th 553,
       556, 560. Smick Enterprises, Inc. ("Smick") has never even made an afempt to comply with the
       California CorporaWons Code; it therefore is also disabled from parWcipaWng in liWgaWon acWviWes
       in California and cannot defend itself in this lawsuit. See also Nickerman v. Remco Hydraulics, Inc.,
       Case No. 3:06-cv-02555-SI at footnote 3 (N.D. Cal. August 8, 2006) (corporaWons that fail to pay
       taxes “may not prosecute or defend an acWon”).

       To the extent there may be cases where unregistered, as opposed to suspended, foreign
       corporaWons in California have alleged that they do have the right to defend themselves in court,
       those cases have not involved allegaWons that the corporaWon was delinquent insofar as taxes are
       concerned. Here, the allegaWons that Smick has not paid its taxes are explicit. And in fact, Smick
       has not paid its taxes.

       Aaron

       PlainSite | https://www.plainsite.org
                Case 3:20-cv-03426-JD Document 96-1 Filed 12/28/20 Page 12 of 15


  From:    Aaron Greenspan aaron.greenspan@PLAINSITE.ORG
Subject:   Re: Civil Local Rule 7-11 Stipulation Request
   Date:   December 28, 2020 at 3:43 PM
     To:   Karl Kronenberger karl@krinternetlaw.com
    Cc:    Jeff Rosenfeld jeff@krinternetlaw.com, Liana Chen liana@krinternetlaw.com, Kate Hollist kate@krinternetlaw.com


       Karl,

       I’m not sure, but only one of entries should be a court order that corresponds to the date in the citation, August 8, 2006.

       Aaron

       PlainSite | https://www.plainsite.org
                Case 3:20-cv-03426-JD Document 96-1 Filed 12/28/20 Page 13 of 15


  From:    Aaron Greenspan aaron.greenspan@PLAINSITE.ORG
Subject:   Re: Civil Local Rule 7-11 Stipulation Request
   Date:   December 28, 2020 at 3:52 PM
     To:   Karl Kronenberger karl@krinternetlaw.com
    Cc:    Jeff Rosenfeld jeff@krinternetlaw.com, Liana Chen liana@krinternetlaw.com, Kate Hollist kate@krinternetlaw.com


       Karl,

       It’s Document 49, attached.

       Aaron

       PlainSite | https://www.plainsite.org




           gov.uscourts.ca
           nd.178…9.0.pdf
Case 3:20-cv-03426-JD Document 96-1 Filed 12/28/20 Page 14 of 15




                               EXHIBIT C
Image Posted By Omar Qazi Depicting Request for Smick Enterprises, Inc. To Pay
                  Kronenberger Rosenfeld LLP $31,397.08
Case 3:20-cv-03426-JD Document 96-1 Filed 12/28/20 Page 15 of 15
